NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No. 17-17087

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00294-JAS

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Danny Fabricant appeals pro se from the district court’s summary judgment

in his Freedom of Information Act (“FOIA”) action arising out of his requests for

records from the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Animal Legal

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Def. Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en

banc). We affirm.

      The district court properly granted summary judgment because the ATF’s

declarations by the ATF Chief, Disclosure Division, were reasonably detailed, and

showed that the ATF “conducted a search reasonably calculated to uncover all

relevant documents.” Hamdan v. U.S Dep’t of Justice, 797 F.3d 759, 770-71 (9th

Cir. 2015) (citation and internal quotation marks omitted) (requirements for

demonstrating adequacy of search for documents).

      The district court properly concluded that the ATF proved the applicability

of the FOIA exemptions claimed, and Fabricant has not argued on appeal that the

ATF’s declarations were not adequate. See Minier v. Cent. Intelligence Agency, 88

F.3d 796, 800 (9th Cir. 1996) (“The agency may meet its burden by submitting a

detailed affidavit showing that the information logically falls within the claimed

exemptions.” (citation and internal quotation marks omitted)); Lewis v. IRS, 823

F.2d 375, 378 (9th Cir. 1987) (“If the affidavits contain reasonably detailed

descriptions of the documents and allege facts sufficient to establish an exemption,

the district court need look no further.” (citation and internal quotation marks

omitted)).

                                          2                                     17-17087
      The district court properly denied Fabricant’s “Motion for Issuance of Order

to the Office of Information Policy” because Fabricant did not demonstrate that the

district court had jurisdiction to enter the requested relief under the All Writs Act.

See Jackson v. Vasquez, 1 F.3d 885, 889 (9th Cir. 1993) (“An order is not

authorized under the [All Writs] Act unless it is designed to preserve jurisdiction

that the court has acquired from some other independent source in law.”).

      The district court did not abuse its discretion in denying Fabricant’s motion

to consolidate this action with another FOIA action involving older FOIA requests.

See Fed. R. Civ. P. 42 (a court “may” consolidate two or more actions if they

“involve a common question of law or fact”); Pierce v. County of Orange, 526

F.3d 1190, 1203 (9th Cir. 2008) (standard of review).

      The district court did not abuse its discretion in denying Fabricant’s motion

for discovery because Fabricant failed to show how allowing discovery would have

precluded summary judgment. See Lane v. Dep’t of Interior, 523 F.3d 1128, 1134

(9th Cir. 2008) (“A district court has wide latitude in controlling discovery, and its

rulings will not be overturned in absence of a clear abuse of discretion.” (citation

and internal quotation marks omitted)); Citizens Comm’n on Human Rights v.

Food & Drug Admin., 45 F.3d 1325, 1329 (9th Cir. 1995) (setting forth

                                           3                                    17-17087
requirements for a motion under former Rule 56(f) to allow discovery while a

summary judgment motion is pending).

      The district court did not abuse its discretion in denying Fabricant’s motion

concerning D. Ariz. Loc. R. 54.1(d) because Fabricant failed to establish any basis

for relief. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (“Broad

deference is given to a district court’s interpretation of its own local rules.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            4                                        17-17087